Citation Nr: 1608730	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-14 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent disabling for schizoaffective disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 17, 2005.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to July 1989 and from October 1996 to December 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeals from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection and assigned an initial 50 percent rating for schizoaffective disorder from June 21, 2002.  In a June 2012 rating decision the RO increased the rating to 70 percent, effective June 21, 2002.  Because the increase in the evaluation of the Veteran's schizoaffective disorder does not represent the maximum rating available for the condition, his claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The June 2012 rating decision also granted TDIU effective June 17, 2005.  As the claim for a TDIU rating is part and parcel of the increased rating claim, it has been raised for the entire appeal period of the Veteran's claim.  See Rice v Shinseki, 22 Vet. App. 447 (2009).  Thus, this matter also continues before the Board.

The Veteran testified at a videoconference hearing before the under signed in January 2016.  A transcript of the hearing is associated with the claims file.  

Additional evidence, consisting of VA treatment records and income related documents for tax years 2002 - 2005, was received in February 2016, with a waiver of initial RO consideration (the Veteran also waived consideration of this evidence on the record during his January 2016 videoconference hearing.)  

The matter of an increased initial rating for schizoaffective disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, for the entire appellate period from June 21, 2002 forward, it is reasonably shown that the Veteran's service-connected schizoaffective disorder (rated 70 percent) has precluded him from securing or maintaining a substantially gainful occupation consistent with his education and experience.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met from June 21, 2002 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition as to the TDIU claim, no further discussion of the duties is necessary.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  As relevant to this claim, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  

The Veteran has been granted a TDIU rating from June 17, 2005, the first date it was shown by the record that he worked part-time and was unable to be substantially gainfully employed.  He claims that he is entitled to a TDIU rating prior to this date.  

The Veteran's service-connected schizoaffective disorder is rated as 70 percent since June 21, 2002, the date of receipt of his claim for service connection, and thus satisfies the criteria for schedular consideration of TDIU prior to June 17, 2005.  

A May 2001 Intake Questionnaire (The School Board of Broward County, Florida, Employee Assistance Program (EAP)), notes that the Veteran was a high school graduate and had "some vocational school."  

Income information provided by the Veteran show that his income was $2,824 in 2002; $8,221 in 2003; $1,352 in 2004; and $8,268 in 2005.  These records show that the Veteran's exemptions were himself and one dependent child.  Thus, for each year under consideration, the Veteran's income was substantially below the poverty threshold for a two person household.  

SSA records include June 2002 statements from the Veteran and his girlfriend which note his difficulty maintaining employment.  Specifically, he felt that his co-workers were talking about him at his job as a custodian at an elementary school and he got lost and argued with a customer when employed as a pizza delivery person.  The SSA decision awarding benefits notes that the Veteran's bipolar disorder is "severe" and prevents him from "relating to co-workers, dealing with the public, dealing with work stress, demonstrating reliability and as a result from engaging in substantial gainful activity on a sustained basis."  

A March 2009 VA mental disorders examination report notes that the Veteran had been employed for 2-5 years part-time (10-12 hours per week) bagging groceries and did not socialize outside work (he talked to people at work).  The examiner noted that the problems related to the Veteran's occupational functioning were decreased concentration, difficulty following instructions, inappropriate behavior and poor social interaction.  The examiner also noted symptoms of occasional auditory hallucinations, paranoia and suicidal ideation with plan.  

An April 2010 VA mental disorders examination report notes that the Veteran was mildly depressed 1-2 days per week, continued to have paranoid feelings of people looking at him and had mild immediate memory impairment (2 out of 3 words at delay.)  The Veteran continued to be employed (5-10 year duration) part-time (5-10 hours per week) as a "bag boy" at the grocery store.  The examiner noted that the Veteran had poor coping skills and was under employed (able to work part-time) in a non-stressful job.  

During his January 2016 hearing, the Veteran testified that from 2000 to 2005, he did was not employed full-time (he worked from 19-24 hours per week).  

Based on a review of the evidence, the Board concludes that an award of a TDIU rating is warranted throughout the appeal period since the Veteran's June 21, 2002 claim of service connection for a psychiatric disorder.  When considering his employment and educational background, as well as the medical evidence of record, the Board finds that the evidence is at least in equipoise and supports a grant of a TDIU throughout the appeal period from the date of claim.  Also noteworthy is the fact that the Veteran has been awarded SSA disability benefits due to his psychiatric disorder.  While SSA awards are based on criteria distinct from the criteria relied upon by VA (for TDIU) (they contemplate all disabilities shown rather than basing a determination as to the Veteran's employability on his service-connected disabilities alone) and cannot be determinative of themselves, they are evidence bearing on TDIU.  

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise that his service-connected schizoaffective disorder has rendered him unable to secure or follow substantially gainful employment prior to June 17, 2005.  Therefore, entitlement to a TDIU rating is warranted throughout the appeal period since the Veteran's June 21, 2002 claim of service connection for a psychiatric disorder.


ORDER

A TDIU rating is granted throughout the appeal period, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran seeks an initial rating in excess of 70 percent for his service-connected schizoaffective disorder.  He was last afforded VA examinations in March 2009 and April 2010, at which time the issue was entitlement to service connection.  More recent April 2015 treatment records show that he sought admission for treatment of hypomania.  Given the long passage of time since the March 2009 and April 2010 examinations (and the fact that the focus of the examinations was nexus to service rather than current severity) and the suggestion of increased severity, another VA examination should be conducted to determine the current status of the Veteran's schizoaffective disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Records of ongoing VA and private mental health treatment may contain pertinent information (VA records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After completion of the foregoing, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected schizoaffective disorder.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the schizoaffective disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  After completion of the foregoing, review the record and readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


